Citation Nr: 1542041	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-22 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for status post right total knee replacement, currently rated as 30 percent disabling, to include whether separate ratings are warranted under Diagnostic Codes 5257 and 5258.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Mullins, Counsel






INTRODUCTION

The Veteran had active service from September 1976 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claims file has since been transferred to the RO in Seattle, Washington.

The Board denied the Veteran's claim for entitlement to a disability rating in excess of 30 percent for status post total right knee replacement in a July 2013 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran moved the Court to vacate the July 2013 decision as to such issue.  The Court granted the JMR in a June 2014 Order.  The issue returns to the Board for further consideration.  The Veteran's claim was previously remanded by the Board in December 2014 for further evidentiary development.  

Having reviewed the record, for the period from October 1, 2008, the Board finds that the right knee disability should be separately rated as (1) a right total knee replacement, (2) right knee instability, and (3) residuals of a right knee meniscus tear, in light of Estaban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that if the symptomatology is distinct and separate, the Veteran is entitled to separate evaluations).  As such, VA is obligated to consider all issues reasonably inferred by the evidence of record.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (citations omitted). 


FINDINGS OF FACT

1.  The Veteran underwent a right total knee replacement on August 6, 2007, and was awarded a temporary 100 percent evaluation from August 7, 2007, through September 30, 2008.  

2.  For the period on and after October 1, 2008, the Veteran's total right knee replacement is characterized by a history and residuals of a right meniscal tear with frequent episodes of joint locking, pain and effusion; however, the right total knee replacement is not productive of painful motion or weakness that would be classified as "severe."

3.  For the period on and after October 1, 2008, the Veteran has recurrent subluxation of the right knee, which is most appropriately characterized as moderate rather than severe.

4.  For the period on and after October 1, 2008, the Veteran's right knee disability ratings combine to 60 percent.  As such, a higher evaluation is not warranted, as it would violate the amputation rule.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation of 20 percent, but not higher, for residuals of a right knee meniscal tear under Diagnostic Code 5258, associated with the right total knee replacement, for the period on and after October 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2015).

2.  The criteria for an evaluation in excess of 30 percent for a total right knee replacement under Diagnostic Code 5055 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2015).

3.  The criteria for a separate 20 percent rating, but not higher, for right knee instability under Diagnostic Code 5257, associated with the right total knee replacement, for the period on and after October 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

4.  The criteria for a combined rating in excess 60 percent for the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Codes 5055, 5257, 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, this information was provided to the Veteran in letters dated June 2007 and July 2009.  While all of the requisite notice was not provided to the Veteran prior to the initial adjudication of her claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in July 2009, April 2011 and June 2015, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Private treatment records have also been obtained and associated with the evidence of record.  

Additionally, the Board finds there has been substantial compliance with its December 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran and asked her to identify any additional relevant evidence.  The Veteran was also scheduled for a new VA examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The Veteran contends that she is entitled to an evaluation in excess of 30 percent for her service-connected right knee replacement.  For historical purposes, the Veteran was originally granted service connection for a right knee disability in a June 2004 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 5260, effective as of October 31, 2003.  A claim for a higher evaluation was received in June 2007.  The 10 percent evaluation was continued in a September 2007 rating decision.  A timely notice of disagreement was received from the Veteran in February 2008.  In a May 2009 rating decision, the Veteran's evaluation was increased to 30 percent under Diagnostic Code 5055, effective as of June 8, 2007.  A temporary 100 percent evaluation was assigned as of August 7, 2007, and the 30 percent evaluation was continued as of October 1, 2008.  The 30 percent evaluation was continued in a May 2009 statement of the case, and the Veteran appealed this rating to the Board in June 2009.  

According to a June 2007 private treatment note, the Veteran reported that her life with knee pain was agony.  She had bilateral knee pain and progressive varus deformity.  She was limited in her ability to walk, weight bear or be active.  She had constant pain more in the medial aspects of the knees than elsewhere, but they both hurt everywhere.  Examination revealed extension to 2 degrees and flexion to 105 degrees.  Both knees were noted to be stable.  She was diagnosed with advanced osteoarthritis of both knees.  A subsequent June 2007 private treatment note reflects that a total knee replacement was recommended.  Radiological imaging performed in August 2007 revealed severe bone on bone articulation in the medial compartment.  There was lateral subluxation of the tibia relative to the femur.  There were also mild degenerative changes in the lateral compartment and moderately severe degenerative changes in the patellofemoral compartment.  There was an ossification superior to the patella, and this was deemed to be a likely loose body.  There was also evidence of a genu varus deformity.  The record reflects that a total knee replacement was subsequently performed on August 6, 2007.  A November 2007 private treatment note reflects that the Veteran was doing very well following her surgery.  She was noted to be pain free and she had extension to 0 degrees and flexion to 130 degrees.  

The record reflects that the Veteran was scheduled for a VA examination of the right knee in July 2007.  The Veteran did not report to her scheduled examination.  She was subsequently scheduled for an additional examination in July 2009.  It was noted that the Veteran suffered a right knee injury 28 years earlier.  Since this time, she had suffered from reported symptoms of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, subluxation, pain and dislocation.  She denied effusion.  She reported flare-ups as often as 3 times per day and each time lasting for 2 hours.  During the flare-ups, she experienced an inability to kneel and painful walking.  She also reported difficulty with standing.  She was also noted to have had knee instability in 2007, and she described residuals of pain, muscle spasm, and spontaneous weakness.  She stated that her condition had not resulted in any incapacitation.  

Physical examination revealed edema, tenderness, deformity and guarding of movement.  There was moderate subluxation on the right with no signs of instability, abnormal movement, effusion, weakness, redness, heat, malalignment or drainage.  Range of motion testing revealed flexion to 45 degrees and extension to 0 degrees.  Joint function was additionally limited by pain after repetitive use, but it was not additionally limited by fatigue, weakness, lack or endurance or incoordination.  X-rays revealed that the hardware was intact.  There was some thinning of the non-radiopaque articular component.  The Veteran was diagnosed with a total right knee arthroplasty, changed to degenerative joint disease of the right knee, status post-total knee replacement with 1 residual painful scar and 2 nonsignificant scars (the Veteran is already separately rated for scarring).  There was also some thinning of the articular component which could account for the severity of her pain complaints.  The subjective factors were pain with walking and an inability to kneel.  The objective factors were X-ray evidence of scarring, an antalgic gait, AC instability, bowing out of the knees, bilaterally, and pain on motion.  The effect of the condition on the Veteran's usual occupation was noted to be that she had to sit most of the time and she was unable to do CPR, which required kneeling.  Regarding her activities of daily living, she had to limit her walking to less than one eighth of a mile, was unable to garden and had to use a shopping cart for stability.  

The Veteran was afforded an additional VA examination of the right knee in April 2011.  The Veteran reported weakness, stiffness, swelling, heat, redness, giving way, deformity, tenderness, subluxation and pain.  The Veteran denied lack of endurance, locking, fatigability, drainage, effusion or dislocation.  The Veteran did endorse flare-ups occurring as often as 3 times per day lasting for 2 to 3 hours.  During the flare-ups she would experience giving out of the knee joint spontaneously with pain.  She also reported difficulty with standing/walking and difficulty with walking long distances and prolonged standing.  

Physical examination revealed the Veteran to walk with a normal gait, although it was noted that in regards to a tandem gait, the Veteran's walk was abnormal due to knee instability and pain.  There was tenderness and guarding of movement, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment or drainage.  There was also no subluxation, locking, genu recurvatum or crepitus.  Range of motion testing revealed flexion to 114 degrees and extension to 0 degrees, with no further limitation of motion upon repetition.  There was also no additional functional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test was normal, while the medial and lateral collateral ligaments stability test was abnormal with moderate instability.  The medial and lateral meniscus test of the right knee was within normal limits.  X-rays were essentially normal-appearing with prosthesis in place.  The diagnosis was changed to right total knee replacement surgery with scar and instability and limited motion.  This was a result of a progression of the previous diagnosis because of surgery complication.  A positive valgus stress test was noted.  The examiner concluded that this disability, along with a left knee disability, resulted in an effect on the Veteran's occupation in that she could not walk or stand for a prolonged period, and she had trouble with walking in uneven ground or climbing stairs.  

The Veteran was most recently afforded a VA examination of the right knee in June 2015.  It was noted that the Veteran was diagnosed with a right knee meniscal tear and a right knee medial meniscectomy with residual scars in 1979.  A total right knee replacement was also performed in 2006.  The Veteran reported severe flare-ups that lasted "for quite a bit."  It was noted that these occurred 10 times per month and would last for 24 hours.  She is unable to even lift her leg to step up on a curb.  It was described as "excruciating" and it would take her "a while to get going."  Physical examination revealed flexion to 120 degrees and extension to 0 degrees.  Pain was noted on extension but there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus.  The Veteran was able to perform repetitive motion testing with no evidence of additional loss of function or additional loss of motion.  However, the examiner noted that the examination supported the Veteran's statements describing functional loss with repetitive use over time.  It was noted that pain, fatigue, weakness, lack of endurance and incoordination limited the Veteran's functional ability.  It was not possible to estimate the additional functional impairment in terms of range of motion.  There were additional factors of disability, including less movement than normal, weakened movement, instability of station, disturbance of locomotion and interference with standing.  There was no ankylosis.  There was moderate subluxation associated with the right knee, but no lateral instability.  There were periodic episodes of effusion.  There was also a history of a meniscal tear with frequent episodes of joint "locking," pain and effusion.  The examiner noted that the Veteran should avoid employment or vocations that required prolonged standing or weight-bearing and ambulation, as this could exacerbate her symptoms or worsen her condition.  Additionally, she should be accommodated with having use of a chair as needed while working.  An ideal example would be a job where she worked at a desk as opposed to stocking items in a warehouse or working as a laborer in residential home construction.  

Viewing the above evidence in a light most favorable to the Veteran, the Board finds that she is entitled to a separate evaluation of 20 percent under Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint.  According to the VA and private medical reports, dated between June 2007 and June 2015, the Veteran had a history of a meniscal tear with frequent episodes of "locking," pain and effusion into the joint.  This disability is not considered by Diagnostic Code 5055, which rates the knee based on residuals such as weakness and pain.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability more nearly approximates the criteria for a 20 percent at least for the period since October 1, 2008.

However, the preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 30 percent for her service-connected right knee disability under Diagnostic Code 5055 at any time during the pendency of this claim.  The Veteran's right knee disability is presently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under this code, a 30 percent evaluation is the minimum rating available following a total knee replacement.  The rating code instructs the rater to rate intermediate degrees of residuals weakness, pain or limitation of motion by analogy to diagnostic codes 5256, 5261 or 5262.  A higher evaluation of 60 percent is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The highest evaluation of 100 percent is only warranted for 1 year following the implantation of the prosthesis.  See id.  

Diagnostic code 5256 applies when there is evidence of ankylosis of the knee.  See 38 C.F.R. § 4.71a.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  As the Veteran has maintained a significant range of motion in the right knee, there is no basis for a higher evaluation under Diagnostic Code 5256.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.  According to a June 2007 private treatment note, the Veteran had extension to 2 degrees.  She had extension to 0 degrees upon examination in July 2009, April 2011 and June 2015.  Therefore, as she has never had extension of the right knee limited to 30 degrees or less, a higher evaluation is not warranted by analogy to Diagnostic Code 5261.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Despite the Veteran's reports of flare-ups and reduced motion after use, there is simply nothing of record to suggest that the Veteran suffers functional loss equivalent to limitation of extension to 30 degrees or more.  The June 2015 VA examiner concluded that the Veteran was able to perform repetitive motion testing without an additional loss of function or motion.  While the examiner supported the Veteran's statements describing functional loss with repetitive use over time, it was not possible to estimate the additional functional impairment in terms of range of motion.  

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  A higher evaluation of 40 percent is warranted when there is nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a.  There is no evidence of record to suggest that the Veteran has suffered from nonunion of these bones at any time during the pendency of this claim.  As such, a higher evaluation is not warranted by analogy to Diagnostic Code 5262.  

Finally, under Diagnostic Code 5055, a higher evaluation of 60 percent is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  See id.  In June 2007, the Veteran reported that her knee pain was agony.  However, examination did reveal a range of motion between 2 and 105 degrees and the knees were noted to be stable.  She subsequently underwent a knee replacement, and according to a July 2009 VA examination report, while the Veteran reported symptoms of weakness and pain, objective examination revealed no signs of weakness.  The Veteran was also not noted to have severely painful motion.  Similarly, upon examination in April 2011, the Veteran's report of weakness was not supported by objective examination and there was no report of severely painful motion.  Finally, upon examination in June 2015, it was noted that pain and weakness limited the Veteran's functional ability.  However, the Veteran's symptoms were not described as "severe" and the Veteran was still capable of motion from 0 to 120 degrees.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a higher evaluation of 60 percent under Diagnostic Code 5055, as there has not been evidence of "severe" painful motion or weakness.  

The Board notes that the Veteran presently has a separate 20 percent evaluation for instability of the right knee under Diagnostic Code 5257 as of July 28, 2009.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).  

According to the VA and private medical reports dated between June 2007 and June 2009 VA examiner, the Veteran complained of right knee subluxation, but no signs of instability and only moderate subluxation was shown on examination.  There was no evidence of subluxation upon examination in April 2011 and stability testing was normal.  Moderate subluxation was again noted upon examination in June 2015, but there was no lateral instability.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's disability more nearly approximates the criteria for a 20 percent rating at least for the period since October 1, 2008.  As the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a higher evaluation of 30 percent for "severe" recurrent subluxation or lateral instability at any time since October 1, 2008.

As for the remaining applicable diagnostic codes, the Board notes that the evidence reflects that the Veteran does not suffer from ankylosis, impairment of the tibia and fibula or genu recurvatum.  As such, these diagnostic codes are not applicable to the Veteran's claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 or 5263.  Furthermore, in light of the Board's decision to assign separate evaluations, for the period on and after October 1, 2008, the Veteran now has a combined rating for the right knee of 60 percent.  The combined rating of a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the combined rating for the overall residuals of the right knee replacement must not exceed a 60 percent evaluation for amputation at the middle or lower thirds of the thigh (Diagnostic Code 5162), amputation of the leg with defective stump with thigh amputation recommended (Diagnostic Code 5163), and amputation not improvable by a prosthesis controlled by natural knee action (Diagnostic Code 5164), all of which warrant a 60 percent rating.  38 C.F.R. §§ 4.25, 4.68, 4.71a.  Thus, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's residuals of a right total knee replacement to 60 percent, the currently combined 60 percent evaluation is the maximum rating that can be assigned.  Therefore, any further award is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a separate 20 percent evaluation, but not higher, for the residuals of a right knee meniscal tear, for the period on and after October 1, 2008, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an evaluation in excess of 30 percent for a right total knee replacement is denied.

Entitlement to a separate 20 percent evaluation, but not higher, for right knee instability, for the period on and after October 1, 2008, is granted, subject to the laws and regulations governing monetary awards.

A combined disability rating in excess of 60 percent for the right knee, on and after October 1, 2008, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


